Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,834,373. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1 of the instant application:
Claim 1 of 17/093,492:
1. A system for displaying advertisements comprising: a capsule traversing an 

the augmented window system comprising:
a display;
a tracking camera tracking at least a head position of a passenger within the capsule, the passenger located proximate to the display, the tracking camera tracks location using any of the following: 
face tracking or eye tracking;

a computer:

receiving a first location of the passenger within the capsule; 
providing, via a three-dimensional rendering on the display, a first perspective to the passenger corresponding to the first location;


receiving a second location of the passenger within the capsule;
providing, via another three-dimensional rendering on the display, a second perspective corresponding to the second location, the second perspective different than the first perspective;

displaying the advertisement within the second perspective;
wherein the first and second perspectives are derived from pre- recorded video data, the first and second perspectives representing different perspectives of a same scene, and the first and second perspectives are each calculated based on a virtual camera placed in an equivalent 3D pose and frustum to that of the passenger, and the second perspective showing less of the same scene compared to the first perspective in 

wherein, based on the tracking camera, additional perspectives are continuously computed each time the passenger moves to a different location within the capsule, 

wherein, when the passenger is proximate to the display, such additional perspectives are derived from pre-recorded video data in real- time and displayed in the display along with the advertisement, and 

wherein video playback in the display is a function of a speed of the capsule.

A system comprising:


the augmented window system comprising:
a display;
a tracking camera tracking at least a head position of a passenger within the capsule, the passenger located proximate to the display, the tracking camera tracks location using any of the following: face tracking or eye tracking:

a computer:

receiving a first location of the passenger within the capsule and 
providing via a three-dimensional rendering, on the display, a first perspective to the passenger corresponding to the first location;



receiving a second location of the passenger within the capsule and providing via another three-dimensional rendering, on the display, a second perspective corresponding to the second location, the second perspective different than the first perspective;



wherein the first and second perspectives are derived from pre-recorded video data, the first and second perspectives representing different perspectives of a same scene, and the first and second perspectives are each calculated based on a virtual camera placed in an equivalent 3D pose and frustum to that of the passenger, and the second perspective showing less of the same 

wherein, based on the tracking camera, additional perspectives are continuously computed each time the passenger moves to a different location within the capsule.

wherein, when the passenger is proximate to the display, such additional
perspectives are derived from pre-recorded video data in real-time and displayed in the display, and


wherein video playback in the display is a function of a speed of the capsule.



	Claims 2, 10 and 18 of the instant application is rejected for the same reason as discussed in claim 1 of the instant application above with regard to the type of video content being met the pre-recorded video data in US Patent No. 10,834,373.
	Claims 3, 11 and 19 of the instant application corresponds to claim 2 of US Patent No. 10,834,373.
	Claims 4, 12 and 20 of the instant application corresponds to claim 3 of US Patent No. 10,834,373.
	Claims 5, 13 and 21 of the instant application corresponds to claim 4 of US Patent No. 10,834,373.
	Claims 6, 14 and 22 of the instant application corresponds to claim 5 of US Patent No. 10,834,373.
	Claims 7, 15 and 23	 of the instant application corresponds to claim 6 of US Patent No. 10,834,373.
	Claims 8 and 16 of the instant application corresponds to claims 1 and 7 of US Patent No. 10,834,373 since it suggests more than one tracking camera.
Claims 9 and 17 are rejected for the same reasons as discussed in claim 1 of the instant application above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481